Appellant was convicted for keeping a disorderly house. The record is before us without a statement of facts or bill of exceptions. The punishment assessed is a $200 fine and twenty days imprisonment in the county jail. The judgment seems to be incomplete. The verdict of the jury assessed a fine of $200 and twenty days imprisonment. The judgment orders that "the State of Texas do have and recover of the defendant all costs in this behalf incurred, together with said fine of $200." The judgment will be amended so as to include the jail imprisonment, and affirmed.
Affirmed.